Case 2:18-cv-10588-SJO Document 20 Filed 03/20/19 Page 1 of 5 Page ID #:165




                                                          March 20, 2019

                                                              VPC
Case 2:18-cv-10588-SJO Document 20 Filed 03/20/19 Page 2 of 5 Page ID #:166
Case 2:18-cv-10588-SJO Document 20 Filed 03/20/19 Page 3 of 5 Page ID #:167
Case 2:18-cv-10588-SJO Document 20 Filed 03/20/19 Page 4 of 5 Page ID #:168
Case 2:18-cv-10588-SJO Document 20 Filed 03/20/19 Page 5 of 5 Page ID #:169
